Name: Council Regulation (EEC) No 3724/92 of 3 December 1992 fixing the guide prices for the fishery products listed in Annex I (A), (D) and (E) of Regulation (EEC) No 3687/91 for the 1993 fishing year
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 24. 12. 92 Official Journal of the European Communities No L 380/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3724/92 of 3 December 1992 fixing the guide prices for the fishery products listed in Annex I (A), (D) and (E) of Regulation (EEC) No 3687/91 for the 1993 fishing year whereas in accordance with Articles 169 and 356 of the 1985 Act of Accession, an eighth approximation of guide prices must take place on 1 January 1993 for Atlantic sardines of the species Sardina pilchardus, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3687/91 of 28 November 1991 on the common organization of the market in fishery products ('), and in particular Article 10 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 10 ( 1 ) and (2) of Regulation (EEC) No 3687/91 provides that a guide price shall be fixed for each of the products listed in Annex I (A), (D) and (E) of the Regulation at a level which will help to stabilize market prices and avoid the formation of surpluses in the Community ; whereas that level must also help support producers' income and at the same time take account of consumers' interest ; Whereas the guide price shall be based on the average of prices as defined in Article 10 (2) of that Regulation and on an assessment of production and demand prospects ; Whereas the application of these criteria involves for the 1 993 fishing year an increase for certain products and the stabilization or decrease of prices for others compared with prices applicable during the current fishing year ; Article 1 The guide prices for the fising year from 1 Janaury to 31 December 1993 for the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3687/91 and the commercial specifications to which they relate are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1992. For the Council The President G. SHEPHARD (') OJ No L 354, 23. 12. 1991 , p. 1 . No L 380/2 Official Journal of the European Communities 24. 12. 92 ANNEX Commercial specifications (') Guide price (ECU/tonne)Species Size PresentationFreshness category Extra, A 1 Whole fish1 . Herrings of the species Clupea harengus 256 From 1 January to 31 July 1993 and from 1 October to 31 December 1993 From 1 August to 30 September 1993 182 2. Sardines of the species Sardina pilchardus (a) Atlantic  Member States other than Spain and Portugal  Spain, Portugal (b) Mediterranean 3. Piked dogfish (Squalus acan ­ thias) Extra Extra Extra 3 3 3 Whole fish Whole fish Whole fish 465 424 453 Extra, A Whole fish Gutted fish with head 886 4. Catshanks (Scyliorhinus spp.) Extra, A 2 1 2 Whole fish Gutted fish with head 742 5. Redfish (Sebastes spp.) 941A 6. Cod of the species Gadus morhua A or A 1 329 7. Coalfish (Pollachius virens) A or A 679 8 . Haddock (Melanogrammus aeglefinus) A or A 976 9. Whiting (Merlangus merlangus) 2 3 2 3 2 3 2 3 1 , 2 1 2 1 2 Whole fish Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Whole fish Whole fish Whole fish Whole fish Whole fish A or A 822 10. Ling (Molva spp.) Extra, A 984 11 . Mackerel of the species Scomber scombrus Extra or A 261 12. Mackerel of the species Scomber japonicus 319 Extra or A Extra13. Anchovies (Engraulis spp.) 2 969 24. 12. 92 Official Journal of the European Communities No L 380/3 Species Commercial specifications (') Guide price (ECU/tonne)Freshness category Size Presentation 14. Plaice (Pleuronectes platessa) A 2 Gutted fish with head to °3K) Apri""^^ } 812 A 3 Gutted fish with head 1 May 1 1 118 to 31 December 1993 J 15. Hake of the species Merluccius merluccius A 1 Gutted fish with head 3 165 16. Megrim (Lepidorhombus spp.) Extra, A 1 , 2 Whole fish, gutted fish with head 1 980 17. Ray's bream (Brama spp.) Extra, A 1 Whole fish 1 541 1 8 . Monkfish (Lophius spp.) Extra, A 2, 3 Whole, gutted, with head 2 202 Extra, A 2, 3 Without head 4 573 19. Shrimps of the species Crangon crangon A 1 Simply boiled in water 1 685 20. Edible crab (Cancer pagurus)  1 Whole 1 482 21 . Norway lobster (Nephrops norvegicus) E, A 1,2 Whole 4 392 E, A 2 Tails 6 962 (') The freshness categories, sizes and presentation are defined pursuant to Article 2 of Regulation (EEC) No 3687/91 .